Citation Nr: 1642646	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-33 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).  

2. Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD), and depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in March 2010.  The RO issued a statement of the case (SOC) in October 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in November 2011.    

In July 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1. In July 2016 at the Board hearing, the Veteran expressed his desire to withdraw his appeal with regard to the issue of service connection for OSA.   

2.  An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.   



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with regard to the issue of entitlement to service connection for OSA have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for service connection for an acquired psychiatric disorder, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal with regard to the issue of entitlement to service connection for OSA and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. PTSD

A. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of her claim for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the October 2009, letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The record reflects that at the July 2016 hearing, the VLJ explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran was afforded VA examination in August 2011.  This examination is adequate in so far as it thoroughly and accurately portrays the extent of the claimed disability.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The VA examiner correctly recited the Veteran's pertinent history, including that provided by the Veteran; provided definitive opinions and supported those opinions with a rationale.  Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008). The resulting medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

B. Applicable Law

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 2.204(f)(2) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

C. Analysis

The Veteran filed a claim for service connection for PTSD in October 2009.  At the July 2016 Board hearing, the Veteran and his representative, clarified that the claim should be for an acquired psychiatric disorder, to include PTSD, and major depressive disorder (MDD).   

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Id. At 5. In light of the Court's decision in Clemons, the amended claim, and medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and major depressive disorder.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons. 

(The Board is required to consider all issues raised either by the claimant or the evidence of record). The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).

The Veteran was sent a letter in October 2009, detailing the information required to corroborate stressful events in support of his claim for service connection for PTSD.     The Veteran did not reply.   In January 2010, a Formal Finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD, and a decision was issued in March 2010.   

Following the issuance of the March 2010 decision, in a subsequent March 2010 statement in support of claim for service connection for PTSD, the Veteran detailed an incident when he was a helicopter mechanic based in Vietnam.   He reported that a captain that he flew with fairly often was shot down while on a mission.  He reported being on the recovery crew that went to the crash site, and seeing everything mostly obliterated.  He indicated he found a boot with a foot in it.   He then reported that his barracks were beside the runway and were constantly hit with rockets from the Viet Cong, and he reported seeing a big hole blown into a wall above where he slept.  He then reported that at some time in May 1969, he was at a camp in Saigon, and there was a hole in that building as well.  

In the March 2010 notice of disagreement, the Veteran indicated that the term PTSD may not have been used appropriately, but he suffers from mental health problems associated with his time in service.   

The Veteran's service treatment and service personnel records are silent with respect to any incidents of traumatic encounters.  Moreover, such records are negative for evidence of a psychiatric disorder.   

Post-service, the earliest clinical indication of the presence of psychiatric symptomatology is from the Birmingham VAMC dated October 2009, over thirty-five years following the Veteran's discharge from active service.  In October 2009 the Veteran was seen for reports of depression, and memory problems.  He reported not having any mental health problems until the prior year, which started with insomnia and bad dreams.  He reported insomnia, fatigue, low motivation and energy and problems with short term memory.  He was diagnosed with MDD, and generalized anxiety.  

VA treatment records note that in February 2011, the Veteran was treated for depression, with a note that his psychotropic medications were to be continued.    

The Veteran underwent a VA examination in August 2011.  The Veteran reported three stressors, one was that a captain who was a friend was on a mission and the helicopter he was in was shot down, the Veteran found a shoe with a foot in it.  The second stressor was that one night the Vietcong tried to get through the perimeter wire, and the following day bodies of Vietcong were stacked up in the camp.  He reported first seeking mental health treatment in 2009, when he was diagnosed with MDD, and generalized anxiety.  The examiner noted the Veteran has MDD, that is recurrent and moderate in nature.  The Veteran reported having excessive sadness, anhedonia, avolition, hypersomnia, fatigue, isolation, difficulties with attention and concentration, and feelings of helplessness, hopelessness and worthlessness.  He reported not knowing the reason for his depressive symptoms, and he did not attribute his mood related difficulties to combat experiences.  He also indicated he experienced depressive symptoms following his divorce in 1993.  With regard to the issue of PTSD, the examiner indicated the Veteran does not have PTSD, as his symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  As it pertained to depression, the examiner concluded that the current symptoms of depression were less likely than not caused by or the result of military stressor fear of hostile military activity stemming from his time in service.

In September 2011, the Veteran was seen and treated for depression.  He reported sad mood, anhedonia, insomnia, and fatigue, feeling of worthlessness, and impaired concentration.  

There is lack of clinical documentation of a psychiatric disorder until more than three decades after service.  The lapse of time between service separation and the earliest documentation of current disability is also a factor for consideration in deciding a service-connection claim.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Probative evidence indicates that the Veteran's acquired psychiatric disorder symptoms, to include a history of depression, are less likely than not attributable to any in-service experiences.  In this regard, the August 2011 VA examiner was unable to link the Veteran's depression to his service, and the Veteran did not meet the criteria for a diagnosis of PTSD.  The August 2011 examiner also noted being unable to link the Veteran's current psychiatric condition to the Veteran's alleged in-service stressors.  The VA examiner discussed the Veteran's account of the in-service stressors; and the examiner also provided an analysis of his past and current symptoms in regard to etiology of an acquired psychiatric  disorder.  The Board notes that VA treatment records and private treatment records show no history of treatment for or a diagnosis of PTSD related to the Veteran's service, or of a psychiatric disorder attributable to service.  

There is no medical evidence linking any current psychiatric disability to service.  There is no medical evidence the Veteran has now or ever been diagnosed with PTSD, and there is no evidence linking the Veteran's depression to service.  
Moreover, although the Veteran has reported experiencing continuing psychiatric symptoms, that waxed and waned since service, his assertions that his current symptoms are a continuation of symptoms he experienced since service are outweighed by the more probative August 2011 VA opinion finding no evidence linking his current symptoms to service.  

The Board has considered the Veteran's lay statements that his psychiatric disorder  is related to his service.  Laypersons are competent to provide opinions regarding etiology and diagnosis in some situations.  However, the Board finds that the Veteran's opinion is outweighed by the opinion provided by th4e VA examiner.  The examiner is a medical professional who has specialized eduction, training, and experience that the Veteran is not shown to have.  As such, the opinion provided by the VA examiner is afforded more probative weight than the Veteran's lay assertions.  See Jandreau, supra; see also Woehlaert, supra. 

Based on the above analysis, the Board finds that service connection is not warranted for an acquired psychiatric disorder, to include PTSD, and MDD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal with regard to the issue of entitlement to service connection for OSA is dismissed.

Service connection for an acquired psychiatric disorder, to include PTSD, and depressive disorder, is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


